Opinions of the United
2007 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


6-20-2007

USA v. Ayodeji
Precedential or Non-Precedential: Non-Precedential

Docket No. 04-4695




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_2007

Recommended Citation
"USA v. Ayodeji" (2007). 2007 Decisions. Paper 911.
http://digitalcommons.law.villanova.edu/thirdcircuit_2007/911


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 2007 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
        UNITED STATES COURT OF APPEALS FOR THE THIRD CIRCUIT

                                       No. 04-4695

                            UNITED STATES OF AMERICA

                                             v.

                               JAMES HILTON AYODEJI,
                                                Appellant


                   (United States District Court for the Middle District
                            of Pennsylvania No. 04-cr-00058)


PRESENT:      McKee, Ambro, and Stapleton, Circuit Judges




       Motion by Appellee, United States of America, to Retract the Opinion Issued on
       January 26, 2007 in the above Captioned Case and to Issue A Redacted Opinion




                                         ORDER


The forgoing Motion is granted. The not precedential opinion issue on January 26, 2007
is hereby retracted. A redacted opinion will be issued as the opinion previously issued
contained certain personal data identifiers. The Clerk is directed to contact the publishers
of the legal reporters and the University of Villanova School of Law regarding the
retraction of this opinion. The retraction and issuance of a redacted opinion does not
modify the judgment issued by the Court.

                                                         By the Court,

                                                         /s/ Stapleton
                                                         Circuit Judge

Date: June 20, 2007